Citation Nr: 0610042	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  04-37 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1956 to September 1960.  This matter is before the 
Board of Veterans' Appeals (Board) from a March 2004 rating 
decision of the Oakland, California Department of Veterans 
Affairs (VA) Regional Office (RO).


FINDING OF FACT

A chronic back disability was not manifested during the 
veteran's active service; arthritis of the back was not 
manifested in the first postservice year; and a preponderance 
of the evidence is against a finding that any current  back 
disability is related to the veteran's service or to a back 
injury therein. 


CONCLUSION OF LAW

Service connection for a back disability is not warranted.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.        38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

A letter in November 2003 (prior to the RO's initial 
adjudication of the instant claim) explained what the 
evidence must show to substantiate the claim, and informed 
him of his and VA's responsibilities in claims development.  
The March 2004 rating decision and a July 2004 statement of 
the case (SOC) explained what the evidence showed and why the 
claim was denied, and provided the text of applicable 
regulations, including those pertaining to the VCAA (and 
specifically that the veteran should be advised to submit any 
evidence in his possession pertaining to the claim).  As the 
decision below denies service connection for a back 
condition, whether or not the veteran received notice 
regarding the evaluation of such disability or the effective 
date of an award is a moot point.  He is not prejudiced by 
lack of such notice.  See Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506 (U.S. Vet. App. March 3, 2006).

Regarding the duty to assist, VA has obtained the veteran's 
service medical records. He has identified only one source of 
private postservice treatment for back disability, a 
chiropractor who treated him from 1979, who has since retired 
and moved to Germany, and whose records are apparently 
unavailable.  He has submitted an e-mail statement from the 
chiropractor.  He has not identified any pertinent records 
that remain outstanding.  The RO arranged for a VA 
examination.  Notably, the veteran's representative requested 
that VA obtain copies of deck logs from the ship on which the 
veteran served (to confirm that he sustained a back injury in 
service).  As the record already reflects a back injury in 
service (and since deck logs do not contain medical treatment 
reports), the exhaustive (and time-consuming and costly) 
development for a deck log account is not necessary.  VA's 
duty to assist is met.  The veteran is not prejudiced by the 
Board's proceeding with appellate review.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

II.	Factual Background

The veteran's October 1956 service enlistment examination 
report contains no mention of complaints, findings, or 
diagnosis of a back disorder.  In September 1959 he reported 
to sick bay with complaints of sharp pain in the middle of 
his back when straightening or twisting.  The examiner noted 
that there was no limitation of motion and did not feel that 
x-rays were warranted.  The veteran reported a previous back 
injury sustained while swimming approximately one year 
earlier; he was treated with bedrest.  The examiner opined 
that the veteran probably had a ligament strain or minor tear 
the previous year with secondary scarring, and that 
overstretching probably elicited his symptoms.  The examiner 
advised the veteran to use heat.  No follow-up treatment was 
noted.  On September 1960 examination for release from active 
duty, the veteran's spine was normal.  

The veteran has submitted an October 2003 e-mail statement 
from a private chiropractor who treated him for recurring 
chronic back symptoms from 1979 until 2000 (and whose records 
are apparently unavailable as he has retired, and is living 
abroad).  The chiropractor noted that x-rays of the veteran's 
spine showed degenerative joint disease (DJD).   The veteran 
attributed his back problems to injuries he sustained on 
active duty.       

On December 2004 VA examination, the veteran reported that he 
first injured his back in a diving accident in 1958.  He 
denied receiving treatment for low back disability from his 
private care provider (but reported Vicodin prescriptions 
from the provider).  He describes pain in his lower back, 
across both sides, and more intense on the right and also 
present in the buttocks.  The impression was low back pain 
due to DJD of the lumbosacral spine.  X-rays also showed disc 
disease.  The examiner noted that there was no evidence that 
the veteran had problems with DJD or lumbosacral disc disease 
in service, and opined, in essence, that the veteran's 
current DJD and lumbosacral disc disease were unrelated to 
his service.  The examiner noted that the veteran appeared to 
have done well for many years after service. and that his 
problems started a number of years ago, around the time most 
age-related changes occur.

III.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303.  If arthritis (as a chronic disease) is manifested 
to a compensable degree within one year following discharge 
from active duty, it may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the
claimed in-service disease or injury and the present disease 
or injury (disability).
Hickson v. West, 13 Vet. App. 247, 248 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

It is not in dispute that the veteran now has a chronic low 
back disability.  Disc disease are both diagnosed (and 
confirmed by x-ray).  Likewise, it is not in dispute that the 
veteran probably sustained a back injury on two occasions in 
service (one is documented in a treatment report, the other 
is noted in history recorded in the service medical records).  
What must still be shown to establish service connection for 
a back disability is that the current diagnosed back 
disability is related to the injuries (and related 
complaints) in service.

The service medical records reflect that the injuries in 
service were acute, and that the associated complaints were 
transitory, and resolved.  Follow-up treatment is not noted, 
and on service separation examination no back complaints were 
reported, and the spine was normal on clinical evaluation.  
Consequently, service connection for a low back disability on 
the basis that chronic disability became manifest in service, 
and persisted, is not warranted.  Furthermore, as there is no 
evidence that arthritis (DJD) of the spine was manifested in 
the first postservice year, service connection for such 
pathology on a presumptive basis (as a chronic disease) is 
also not warranted.  

Finally, the preponderance of the competent (medical) 
evidence is against a finding that the veteran's current low 
back disability is related to his active service (including 
the injuries therein).  While the veteran's chiropractor 
noted that the veteran attributed his back disability to 
injuries in service, he did not indicate that he was 
endorsing that the veteran's back disability had such 
etiology, nor provide rationale for the proposition that 
there could be a nexus between the veteran's back disability 
and injuries in service (other than repeating the veteran's 
assertions that he had no back problems prior to the injuries 
in service).  Significantly, as the chiropractor's records 
are apparently unavailable, his statement is based on 
recollection of remote events (i.e., treatment beginning in 
1979) prompted by the veteran's own accounts of the history 
of his back disability.  The VA examiner who evaluated the 
veteran in December 2004 opined that the veteran's current 
back disability was unrelated to service, including injuries 
therein.  That examiner reviewed the record, and provided 
rationale, including that neither disc disease nor DJD was 
manifested in service, that many years passed (without 
recorded complaints) before the veteran was first 
professionally seen for back complaints postservice, and that 
the DJD/disc pathology appeared at the point in time in the 
veteran's life when aging changes begin appearing.  Because 
the VA examiner specifically opined on the etiology of the 
veteran's current back disability, reviewed the record before 
providing the opinion, and explained the rationale for the 
opinion, his opinion is the most probative evidence regarding 
whether there is a nexus between the veteran's current low 
back disability and service.  As the veteran is a layperson, 
his opinion is not competent evidence in the matter of the 
etiology of his low back disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim.  
Accordingly, the claim must be denied.    


ORDER

Service connection for a low back disability is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


